DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 6/21/2022 are acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0064257 by Nonaka in view of WO 2007/030476 by Papanu in view of U.S. 2017/0207079 by Lee in view of JP2010-056218 by Hashizume.  The examiner is using the translation of the Hashizume document provided by applicant on 10/18/2019.
With regard to claim 1, Nonaka teaches a substrate processing method for rinsing a semiconductor wafer after the wafer has been treated with a hydrofluoric acid solution in order to remove polymer from the wafer, wherein the wafer comprises exposed metal surfaces on a front surface of the wafer (Abstract; Par. 0020, 0021, 0040, 0101-0112).  Nonaka’s method comprises a substrate holding step of holding the wafer with a support unit (item 32 in Figure 2; Par. 0050, 0051, and 0060).  Nonaka’s method comprises an adjusting step of adjusting a pH of rinsing liquid so as to form an inactive state in which the metal does not react with the rinsing liquid (Par. 0056-0076 and 0085).  Nonaka’s adjusting step comprises adding ammonia water (supplied from ammonia water source 721 in Figure 3; reads on applicant’s pH adjustment fluid) to rinsing water in a preparation tank in order to achieve a desired pH level (item 701 in Figure 3; Par. 0056-0076 and 0085).  Nonaka teaches that the adjusting step in which ammonia water is added is also performed to achieve a predetermined resistivity level of the rinsing liquid, and Nonaka teaches that the predetermined resistivity level is achieved in order to prevent the rinsing liquid from causing electrostatic breakdown on the wafer (Par. 0067 and 0076).  Nonaka’s method comprises a rinsing liquid supplying step of supplying the rinsing liquid whose pH and resistivity has been adjusted to the front surface of the wafer while the wafer is held and rotated about a vertical axis (Par. 0050-0055 and 0101-0112).  In Nonaka’s method, the rotation of the wafer about the vertical axis during the rinsing liquid supplying step corresponds to applicant’s first substrate rotating step.  In Nonaka’s method, the flow rate (controlled using flow rate meter 724 in Figure 3) of the ammonia water is one of the variables that is used to control the addition of ammonia water to the rinse liquid to achieve the desired pH and resistivity of the rinse liquid (Par. 0066 and 0075).
Nonaka teaches that the rinse liquid comprises water with dissolved CO2, and Nonaka teaches that the point of adjusting the resistivity of the rinse liquid is to avoid electrostatic breakdown on the wafer (Par. 0067-0076, 0085, and 0086).  Nonaka does not teach that the adjusting step comprises adjusting the flow rate of the ammonia water based on a rotation speed of the substrate in the first substrate rotating step.
Papanu teaches that when rotating a wafer while rinsing the wafer with rinse liquid, static electricity can undesirably build up due on the wafer due to the rotation such that electrostatic discharge can undesirably happen (Par. 0035).  
Lee teaches that when rotating a wafer while treating the wafer with rinse liquid (in the case of Lee, this rinse liquid is the CO2-dissolved deionized water used in the “first pre-cleaning process” discussed in Par. [0019] of Lee), the rotation speed of the wafer affects how much static electricity can undesirably build up on the wafer during rinsing (Par. 0017, 0019-0020).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka such that the predetermined resistivity of the rinse liquid is based on a rotation speed of the substrate during the first substrate rotating step.  Papanu teaches that when rotating a wafer while rinsing the wafer with rinse liquid, static electricity can undesirably build up on the wafer due to the rotation of the wafer such that electrostatic discharge can undesirably happen, and Lee teaches that when rotating a wafer while treating the wafer with rinse liquid, the rotation speed of the wafer affects how much static electricity can undesirably build up on the wafer during rinsing.  Since Nonaka teaches that the point of adjusting the resistivity of the rinse liquid is to avoid electrostatic breakdown on the wafer, and since Lee teaches that wafer rotation speed affects the build-up of static electricity, the motivation for setting the predetermined resistivity of the rinse liquid based on a rotation speed used during the first substrate rotating step would be to avoid a potentially-harmful level of static build-up.
The combination of Nonaka in view of Papanu in view of Lee, as developed thus far, teaches setting the predetermined resistivity of the rinse liquid based on a rotation speed used during the first substrate rotating step but does not teach adjusting the flow rate of the ammonia water based on that rotation speed.  However, since Nonaka teaches that the flow rate (controlled using flow rate meter 724 in Nonaka’s Figure 3) of the ammonia water is one of the variables that is used to control the addition of ammonia water to the rinse liquid to achieve the desired pH and resistivity of the rinse liquid (Par. 0066 and 0075 of Nonaka), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Papanu in view of Lee such that the predetermined resistivity of the rinse liquid is achieved by adjusting the flow rate of the ammonia water via flow rate meter 724 in Nonaka’s Figure 3.  Nonaka teaches that the flow rate (controlled using flow rate meter 724 in Nonaka’s Figure 3) of the ammonia water is one of the variables that is used to control the addition of ammonia water to the rinse liquid to achieve the desired pH and resistivity of the rinse liquid, and the motivation for performing the modification would be to achieve the predetermined resistivity of the rinse liquid that is determined based on a rotation speed used during the first substrate rotating step.  
The combination of Nonaka in view of Papanu in view of Lee, as developed thus far, does not explicitly recite that the flow rate of ammonia water is also adjusted based on an electric conductivity of the rinse liquid.  However, Nonaka teaches that the ammonia water is added to CO2-comprising rinse water to achieve the rinse liquid having the predetermined pH and resistivity, and Nonaka teaches that CO2 is initially added to the rinse water until a predetermined CO2-comprising rinse water resistivity is achieved (Par. 0069 of Nonaka).  In the method of Nonaka in view of Papanu in view of Lee, since the ammonia water is added to the CO2-comprising rinse water to achieve the rinse liquid having the predetermined pH and resistivity, and since the CO2-comprising rinse water has its own predetermined resistivity prior to the addition of ammonia water, the addition of ammonia water is considered to be based on the resistivity (and thus the conductivity, due to the well-known relationship between conductivity and resistance) of the CO2-comprising rinse water because the resistivity of the CO2-comprising rinse water affects how much ammonia water needs to be added to the CO2-comprising rinse water to achieve the rinse liquid having the predetermined resistivity and pH. 
In the combination of Nonaka in view of Papanu in view of Lee, ammonia water is added to CO2-comprising rinse water to achieve rinse water having a predetermined resistivity that will not cause electrostatic discharge during the rinsing of the wafer.  However, the combination of Nonaka in view of Papanu in view of Lee does not phrase this method in terms of concentration, as in applicant’s electric charge prevention concentration.  However, in the developed method of Nonaka in view of Papanu in view of Lee, an optimized amount of ammonia water is added to the CO2-comprising rinse water to achieve rinse water having a predetermined resistivity, and thus the concentration of ammonia water in the rinse liquid can be considered to be an optimized concentration that corresponds to applicant’s electric charge prevention concentration and wherein the concentration of ammonia water in the rinse liquid of Nonaka in view of Papanu in view of Lee is not less than this optimized concentration.
The combination of Nonaka in view of Papanu in view of Lee teaches that it is desirable to minimize reaction of the exposed metal surfaces (Par. 0085 of Nonaka), but the combination of Nonaka in view of Papanu in view of Lee does not teach an inert gas replacing step of replacing an atmosphere around the front surface of the wafer by supplying inert gas to a vicinity of the front surface of the substrate.  
Hashizume teaches that when using hydrofluoric acid to remove polymer from a wafer surface comprising exposed metal, undesirable reactions between the metal and oxygen can be prevented by using a nozzle through a blocking plate (item 6 in Figures 1-2) to supply inert gas to a vicinity of the upper surface of the substrate such that oxygen-comprising atmosphere is replaced with inert gas (Par. 0003, 0005, 0007, 0009, 0011, 0015, 0057-0059, 0100, 0109, 0114-0116).  Hashizume teaches that, prior to the hydrofluoric acid treatment, the blocking plate is lowered to a processing position proximal to the upper surface of the wafer and the inert gas is supplied such that the oxygen concentration in the space between the wafer and the facing member is 100 ppm or less (Par. 0100, 0109, 0114-0116).  While the blocking plate remains in the processing position, the hydrofluoric acid treatment step and the subsequent rinsing step are performed (Par. 0100, 0109, 0114-0116).  As taught by Hashizume, this replacement of oxygen-comprising atmosphere with inert gas advantageously prevents undesired reactions between exposed metal surfaces and oxygen (Par. 0003, 0005, 0007, 0009, 0011, 0015, 0057-0059, 0100, 0109, 0114-0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Papanu in view of Lee such that the system of Nonaka in view of Papanu in view of Lee comprises a blocking plate of the type taught by Hashizume, wherein the blocking plate in the method of Nonaka in view of Papanu in view of Lee in view of Hashizume is lowered into a processing position proximal to the upper surface of the wafer prior to the supply of the hydrofluoric acid solution, wherein a nozzle in the plate is used to supply inert gas to the space between the wafer and blocking plate such that the oxygen concentration in the wafer’s vicinity is reduced to 100 ppm or less, and wherein the hydrofluoric acid treatment step and subsequent rinsing step are performed while the blocking plate remains in its processing position.  The motivation for performing the modification was provided by Hashizume, who teaches that when using hydrofluoric acid to remove polymer from a wafer surface comprising exposed metal, undesirable reactions between the metal and oxygen can be prevented by using such a blocking plate technique to reduce oxygen in the atmosphere near the treated surface of the wafer.   
With regard to claim 3, the method of Nonaka in view of Papanu in view of Lee in view of Hashizume comprising an organic solvent replacing step of replacing the rinsing liquid on the front surface of the wafer with isopropyl alcohol (reads on organic solvent that is miscible with the rinsing liquid) by supplying the isopropyl alcohol to the front surface of the wafer (Par. 0112 of Nonaka).  
With regard to claim 4, in the method of Nonaka in view of Papanu in view of Lee in view of Hashizume, the step of supplying the hydrofluoric acid to the wafer reads on applicant’s chemical liquid supplying step because HF is capable of forming a salt with ammonia and ammonia is in the rinsing liquid (Par. 0075-0076 of Nonaka).  In the combination of Nonaka in view of Papanu in view of Lee in view of Hashizume, rinsing liquid is supplied to the front surface of the wafer for a period of time (Par. 0111 of Nonaka), and the first half of this period of time reads on applicant’s pre-rinsing liquid supplying step because it is a step of washing away hydrofluoric acid from the front surface of the substrate.  The remaining second half of the period can be considered to read on applicant’s rinsing liquid supplying step because it is a step in which pH-adjusted rinsing liquid is applied to the front surface of the wafer.  
With regard to claims 6-8, in the adjusting step of the method of Nonaka in view of Papanu in view of Lee in view of Hashizume, the pH of the rinsing liquid is adjusted by adding ammonia water to the rinsing liquid (Par. 0075-0076 of Nonaka).  The combination of Nonaka in view of Papanu in view of Lee in view of Hashizume does not explicitly recite that the ammonia water also adjusts the oxidation-reduction potential of the rinsing liquid.  However, as taught by applicant, ammonia water is an oxidation-reduction potential adjustment fluid (see applicant’s claim 8), and therefore, since the combination of Nonaka in view of Papanu in view of Lee in view of Hashizume teaches performing the same steps as recited by applicant with the same materials as recited by applicant, it is reasonably expected that, in the method of Nonaka in view of Papanu in view of Lee in view of Hashizume, the same result will occur – namely, that the ammonia water will adjust the oxidation-reduction potential of the rinsing liquid when the ammonia water is mixed with the rinsing liquid.  
With regard to claim 9, the combination of Nonaka in view of Papanu in view of Lee in view of Hashizume does not recite that the oxidation-reduction potential of the rinsing liquid is adjusted to be in the range of -0.5 V or more and 1.0 V or less.  However, as taught by applicant, ammonia water is an oxidation-reduction potential adjustment fluid (see applicant’s claim 8), and in the method of Nonaka in view of Papanu in view of Lee in view of Hashizume, the amount of ammonia water added to the rinsing liquid is a result-effective variable that affects the pH of the rinsing liquid and thus the ability of the rinsing liquid to avoid undesirably reacting with exposed metal on the wafer (Par. 0021, 0056, 0075-0076, and 0085 of Nonaka).  Therefore, in accordance with MPEP 2144.05, Optimization of Ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Papanu in view of Lee in view of Hashizume such that the amount of ammonia water added to the rinsing liquid is optimized, and since the ammonia water is an oxidation-reduction potential adjustment fluid, this optimization of the amount of ammonia water mixed with the rinsing liquid is also considered to be an optimization of the oxidation-reduction potential of the rinsing liquid.  
With regard to claim 10, in the adjusting step of Nonaka in view of Papanu in view of Lee in view of Hashizume, the pH of the rinsing liquid that is used in the rinsing liquid supplying step is adjusted to be in the range of 7 to 8, and in accordance with MPEP 2144.05, Overlap of Ranges, this pH range of 7 to 8 renders applicant’s range of 7 to 10 obvious due to the overlap of ranges.  
With regard to claim 11, the combination of Nonaka in view of Papanu in view of Lee in view of Hashizume teaches that it is desirable to minimize reaction of the exposed metal surfaces (Par. 0085 of Nonaka), but the combination of Nonaka in view of Papanu in view of Lee in view of Hashizume does not teach degassing the rinsing liquid prior to the adjusting step.  
Hashizume teaches that undesirable reactions between metallic wafer surfaces and oxygen can be prevented by initially degassing water used to form treatment solutions, wherein the degassing comprising removing oxygen from the water (Par. 0015, 0073, and 0074).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Papanu in view of Lee in view of Hashizume such that the rinsing water, before pH adjustment, is initially degassed in order to remove dissolved oxygen from the water.  The motivation for performing the modification was provided by Hashizume, who teaches that undesirable reactions between metallic wafer surfaces and oxygen can be prevented by initially degassing water used to form treatment solutions, wherein the degassing comprising removing oxygen from the water.
With regard to claim 12, in the method of Nonaka in view of Papanu in view of Lee in view of Hashizume developed in the rejection of claim 1, the wafer is held horizontally in the substrate holding step and an inert gas is supplied to a vicinity of the upper surface of the wafer in the inert gas replacing step.  In the method of Nonaka in view of Papanu in view of Lee in view of Hashizume, when the blocking plate (corresponds to applicant’s facing member) is moved into the processing position, this movement corresponds to applicant’s proximity step.  In the developed method of Nonaka in view of Papanu in view of Lee in view of Hashizume, the blocking plate is in the processing position during the inert gas replacing step and the rinsing liquid supplying step.  
With regard to claim 13, in the method of Nonaka in view of Papanu in view of Lee in view of Hashizume developed in the rejection of claim 1, the inert gas replacing step comprises supplying inert to the space between the blocking plate and the wafer such that the oxygen concentration in the wafer’s vicinity is reduced to 100 ppm or less, and in accordance with MPEP 2144.05, this range of 100 ppm or less is considered to render applicant’s range of 250 ppm or less obvious due to the overlap of the ranges.   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0064257 by Nonaka in view of WO 2007/030476 by Papanu in view of U.S. 2017/0207079 by Lee in view of JP2010-056218 by Hashizume as applied to claim 4 above, and further in view of U.S. 2002/0102852 by Verhaverbeke.  
With regard to claim 5, in the combination of Nonaka in view of Hashizume, the wafer is rotated during the rinsing (Par. 0111 of Nonaka), the first half of which corresponds to applicant’s pre-rinsing liquid supplying step, as discussed in the rejection of claim 4.  
The combination of Nonaka in view of Papanu in view of Lee in view of Hashizume does not recite the rotation speed of the wafer during the rinsing.
Verhaverbeke teaches that when rinsing a wafer after performing hydrofluoric acid treatment, a wafer rotation speed of 10-1000 rpm can be successfully used as the rotation speed during the rinsing (Par. 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Hashizume such that, throughout the rinsing (including the time corresponding to applicant’s pre-rinsing liquid supplying step), the wafer rotation speed is in the range of 10-1000 rpm.  The motivation for performing the modification was provided by Verhaverbeke, who teaches that when rinsing a wafer after performing hydrofluoric acid treatment, a wafer rotation speed of 10-1000 rpm can be successfully used as the rotation speed during the rinsing.  In accordance with MPEP 2144.05, this rotation speed range of 10-1000 rpm is considered to render applicant’s range of 1000 rpm or less obvious due to the overlap of ranges.  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0064257 by Nonaka in view of JP2010-056218 by Hashizume.
With regard to claim 27, Nonaka teaches a substrate processing method for rinsing a semiconductor wafer after the wafer has been treated with a hydrofluoric acid solution in order to remove polymer from the wafer, wherein the wafer comprises exposed metal surfaces on a front surface of the wafer (Abstract; Par. 0020, 0021, 0040, 0101-0112).  Nonaka’s method comprises a substrate holding step of holding the wafer with a support unit (item 32 in Figure 2; Par. 0050, 0051, and 0060).  Nonaka’s method comprises an adjusting step of adjusting a pH of rinsing liquid so as to form an inactive state in which the metal does not react with the rinsing liquid (Par. 0056-0076 and 0085).  Nonaka’s adjusting step comprises adding ammonia water (supplied from ammonia water source 721 in Figure 3) to rinsing water in a preparation tank (item 701 in Figure 3; Par. 0056-0076 and 0085).  Nonaka’s method comprises a rinsing liquid supplying step of supplying the rinsing liquid which pH has been adjusted to the front surface of the substrate (Par. 0101-0112).  
Nonaka teaches that it is desirable to minimize reaction of the exposed metal surfaces (Par. 0085), but Nonaka does not teach an inert gas replacing step of replacing an atmosphere around the front surface of the wafer by supplying inert gas to a vicinity of the front surface of the substrate.  
Hashizume teaches that when using hydrofluoric acid to remove polymer from a wafer surface comprising exposed metal, undesirable reactions between the metal and oxygen can be prevented by using a nozzle through a blocking plate (item 6 in Figures 1-2) to supply inert gas to a vicinity of the upper surface of the substrate such that oxygen-comprising atmosphere is replaced with inert gas (Par. 0003, 0005, 0007, 0009, 0011, 0015, 0057-0059, 0100, 0109, 0114-0116).  Hashizume teaches that, prior to the hydrofluoric acid treatment, the blocking plate is lowered to a processing position proximal to the upper surface of the wafer and the inert gas is supplied such that the oxygen concentration in the space between the wafer and the facing member is 100 ppm or less (Par. 0100, 0109, 0114-0116).  While the blocking plate remains in the processing position, the hydrofluoric acid treatment step and the subsequent rinsing step are performed (Par. 0100, 0109, 0114-0116).  As taught by Hashizume, this replacement of oxygen-comprising atmosphere with inert gas advantageously prevents undesired reactions between exposed metal surfaces and oxygen (Par. 0003, 0005, 0007, 0009, 0011, 0015, 0057-0059, 0100, 0109, 0114-0116).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka such that the system of Nonaka comprises a blocking plate of the type taught by Hashizume, wherein the blocking plate in the method of Nonaka in view of Hashizume is lowered into a processing position proximal to the upper surface of the wafer prior to the supply of the hydrofluoric acid solution, wherein a nozzle in the plate is used to supply inert gas to the space between the wafer and blocking plate such that the oxygen concentration in the wafer’s vicinity is reduced to 100 ppm or less, and wherein the hydrofluoric acid treatment step and subsequent rinsing step are performed while the blocking plate remains in its processing position.  The motivation for performing the modification was provided by Hashizume, who teaches that when using hydrofluoric acid to remove polymer from a wafer surface comprising exposed metal, undesirable reactions between the metal and oxygen can be prevented by using such a blocking plate technique to reduce oxygen in the atmosphere near the treated surface of the wafer.   
In the method of Nonaka in view of Hashizume, the step of supplying the hydrofluoric acid to the wafer reads on applicant’s chemical liquid supplying step because HF is capable of forming a salt with ammonia and ammonia is in the rinsing liquid (Par. 0075-0076 of Nonaka).  In the combination of Nonaka in view of Hashizume, rinsing liquid is supplied to the front surface of the wafer for a period of time (Par. 0111 of Nonaka), and the first two-thirds of this period of time reads on applicant’s pre-rinsing liquid supplying step because it is a step of washing away hydrofluoric acid from the front surface of the substrate.  The remaining third of the time period can be considered to read on applicant’s rinsing liquid supplying step because it is a step in which pH-adjusted rinsing liquid is applied to the front surface of the wafer.  The combination of Nonaka in view of Hashizume does not teach recycling or reusing the liquid from the pre-rinsing liquid supplying step in the rinsing liquid supplying step.  The rinsing liquid supplied in the pre-rinsing liquid supplying step is not the selfsame rinsing liquid supplied in the rinsing liquid supplying step and thus can be considered different.  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0064257 by Nonaka in view of JP2010-056218 by Hashizume as applied to claim 27 above, and further in view of WO 2007/030476 by Papanu in view of U.S. 2017/0207079 by Lee.
With regard to claim 28, in the combination of Nonaka in view of Hashizume, the adjusting step comprises adding ammonia water (applicant’s pH adjustment fluid) to the rinsing liquid in order to adjust the pH and to adjust the resistivity (and thus the conductivity, due to the well-known relationship between conductivity and resistivity) of the rinsing liquid (Par. 0067-0076).  Nonaka teaches that the purpose of adjusting the resistivity (and thus the conductivity) of the rinsing liquid is to prevent electrostatic breakdown on the wafer (Par. 0067 and 0076).  The combination of Nonaka in view of Hashizume teaches rotating the wafer during the application of the rinsing liquid to the wafer (Par. 0102).  
The combination of Nonaka in view of Hashizume does not teach that the conductivity of the adjusted rinsing liquid is in the range of 1 µS/cm to 18.5 µS/cm. 
Papanu teaches that when rotating a wafer while rinsing the wafer with rinse liquid, static electricity can undesirably build up due on the wafer due to the rotation such that electrostatic discharge can undesirably happen (Par. 0035).  
Lee teaches that when rotating a wafer while treating the wafer with rinse liquid (in the case of Lee, this rinse liquid is the CO2-dissolved deionized water used in the “first pre-cleaning process” discussed in Par. [0019] of Lee), the rotation speed of the wafer affects how much static electricity can undesirably build up on the wafer during rinsing (Par. 0017, 0019-0020).  
In accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Hashizume by optimizing the resistivity (and thus the conductivity) of the rinsing liquid based on the rotation speed of the substrate during the rinsing process.  Papanu teaches that when rotating a wafer while rinsing the wafer with rinse liquid, static electricity can undesirably build up on the wafer due to the rotation of the wafer such that electrostatic discharge can undesirably happen, and Lee teaches that when rotating a wafer while treating the wafer with rinse liquid, the rotation speed of the wafer affects how much static electricity can undesirably build up on the wafer during rinsing.  Since Nonaka teaches that the point of adjusting the resistivity of the rinse liquid is to avoid electrostatic breakdown on the wafer, and since Lee teaches that wafer rotation speed affects the build-up of static electricity, the resistivity (and thus the conductivity) of the rinsing liquid is considered to be a result-effective variable because it affects what rotation speeds can safely be used with the rinsing technique – safety being the avoidance of electrostatic breakdown.  

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 29.  With regard to claim 29, the most relevant prior art is the combination of Nonaka in view of Hashizume in view of Papanu in view of Lee used above the reject claim 28.  The combination of Nonaka in view of Hashizume in view of Papanu in view of Lee fails to teach using ultrapure water as the recited pre-rinsing liquid, wherein the ultrapure water has flow rate of 0.5 L/min or less during the pre-rinsing.  The reviewed prior art does not provide motivation to modify the combination of Nonaka in view of Hashizume in view of Papanu in view of Lee in order to arrive at the method recited by claim 29.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-13 have been considered but are moot in view of the new grounds of rejection.
With regard to new claim 27, applicant argues that, since claim 27 specifies that the pre-rinsing liquid is “different” from the rinsing liquid, the examiner’s combination of Nonaka in view of Hashizume cannot be used to reject claim 27.  This argument is not persuasive because “different” is such a broad word that the combination of Nonaka in view of Hashizume can still be applied.  As discussed above in the rejection of claim 27, the combination of Nonaka in view of Hashizume does not teach recycling or reusing the liquid from the pre-rinsing liquid supplying step in the rinsing liquid supplying step.  The rinsing liquid supplied in the pre-rinsing liquid supplying step is not the selfsame rinsing liquid supplied in the rinsing liquid supplying step and thus can be considered different.
With regard to new claim 28, applicant argues that the Nonaka in view of Hashizume does not teach the conductivity range recited in claim 28.  In the examiner’s rejection of new claim 28, the examiner has also brought in the Papanu and Lee references.  As discussed in the above rejection of claim 28, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nonaka in view of Hashizume by optimizing the resistivity (and thus the conductivity) of the rinsing liquid based on the rotation speed of the substrate during the rinsing process.  Papanu teaches that when rotating a wafer while rinsing the wafer with rinse liquid, static electricity can undesirably build up on the wafer due to the rotation of the wafer such that electrostatic discharge can undesirably happen, and Lee teaches that when rotating a wafer while treating the wafer with rinse liquid, the rotation speed of the wafer affects how much static electricity can undesirably build up on the wafer during rinsing.  Since Nonaka teaches that the point of adjusting the resistivity of the rinse liquid is to avoid electrostatic breakdown on the wafer, and since Lee teaches that wafer rotation speed affects the build-up of static electricity, the resistivity (and thus the conductivity) of the rinsing liquid is considered to be a result-effective variable because it affects what rotation speeds can safely be used with the rinsing technique – safety being the avoidance of electrostatic breakdown.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
October 6, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714